Citation Nr: 9900498	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, denying the veteran's claim of entitlement to 
service connection for both bipolar disorder and residuals of 
a right knee injury.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for both his bipolar disorder and his continuing 
problems with his right knee.  In support of this contention 
he asserts that his problems first developed while serving in 
the Navy during World War II.  He alleges that he had a 
nervous breakdown aboard ship and that he has suffered from 
recurring bouts of mental illness since that time.  In 
addition, he asserts that he injured his right knee in 
service and that it continues to cause him problems 
currently.  Therefore, a favorable determination has been 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims of 
entitlement to service connection for bipolar disorder and 
right knee injury are well grounded.



FINDINGS OF FACT

1. There is no competent medical evidence submitted of a link 
between the
veterans bipolar disorder and his period of active service.

2. There is no competent medical evidence submitted of a link 
between the 
veterans residuals of a knee injury and his period of active 
service.


CONCLUSION OF LAW

The veterans claims of entitlement to service connection are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
both his bipolar disorder and a right knee injury.  In order 
to establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991).  In making a claim for service connection, however, 
the veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

The veteran here claims that he now has bipolar disorder and 
that he first developed his mental illness while serving in 
the Navy during World War II.  In a July 1998 letter the 
veteran asserted that his tour of duty lasted three years, 
without any breaks and that he was traumatized by shipboard 
life.  Further, the veteran asserts that he sustained an 
injury to his knee while in service and that his knee 
continues to give him problems to this day.  As such, he 
asserts that he is entitled to service connection for both 
the bipolar disorder and residuals of a right knee injury.

A. Bipolar Disorder

A review of the veterans service medical records does not 
support the veterans contention that he first developed his 
bipolar disorder while in service.  In fact, his service 
medical records are devoid of any record of complaint, 
diagnosis, or treatment of a mental disorder while in 
service.  His separation examination likewise did not mention 
any mental problems.  The examiner found the veteran 
physically qualified for discharge from Naval Service.  
Requires neither treatment nor hospitalization.

VA treatment records cover two distinct periods of treatment.  
In the first period, from May to June of 1965, the veteran 
was hospitalized complaining of nervousness, inability to 
relax and depression.  He was diagnosed at that time with 
depressive reaction.  The next set of VA treatment records 
covers treatment from November 1996 to May 1997.  These 
records reveal the veterans long history of diagnosis of 
bipolar disorder.  The physicians here described the 
veterans difficulties with managing his symptoms of 
irritability and depression.  Neither set of records speaks 
to the etiology of the veterans illness.

The veteran was also afforded a VA examination which was 
conducted in July 1997.  The examiner took note of the 
veterans established diagnosis of bipolar disorder and 
continued that diagnosis after the interview.  The examiner 
stated the diagnosis remains that of severe chronic bipolar 
disorder which is apparently kept under controlonly by 
careful monitoring of his medication.  

The veteran has also received treatment from several private 
physicians for the bipolar disorder.  From May to October 
1994, the veteran was hospitalized several times at St. 
Josephs Hospital for manic episodes as the physicians 
attempted to adjust the veterans medication.  Irritability 
and insomnia characterized the veterans episodes.  In 
October 1994, the veteran was committed to a treatment center 
after several manic episodes.  In the documents prepared for 
his commitment, the veteran reported that he was first 
diagnosed with mental illness while he was in the Navy in 
World War II.  However, the documents did not contain 
clinical evidence of such a diagnosis.  The veteran was 
hospitalized due to the current erratic and strange behavior.  
He was discharged in December 1994.

In January 1995, the veteran began treatment with Patrick J. 
Daly, M.D.  Dr. Daly saw the veteran approximately every two 
to three months until October 1996.  Dr. Daly noted the 
veterans diagnosis of bipolar disorder but mainly examined 
the veterans physical condition.  For about the same time, 
Charles McCafferty, M.D. also treated the veteran.  In a 
letter dated February 1996, Dr. McCafferty relates that he 
treated the veteran for his bipolar disorder and noted that 
the veteran had done quite well in the treatment.  He also 
related that the veteran had been hospitalized in September 
1995 for a possible manic episode but that the symptoms were 
managed quickly and the veteran really did not have a manic 
episode at that time.

The clinical evidence, then, clearly establishes the veteran 
now has bipolar disorder.  The evidence also establishes that 
the veteran has suffered this disorder for many years.  
However, the evidence does not establish any link between the 
current problems and the veterans period of active service.  
His service medical records are silent as to any mental 
illness suffered while in service and there is no later 
medical evidence that this current disorder is linked to his 
active service.  The first diagnosis of any sort of mental 
disorder did not occur until his hospitalization in 1965.  

The veteran himself has asserted that he developed the 
disorder while serving in the Navy.  However, the Board notes 
that where the issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a cause of the bipolar 
disorder, his lay statements alone cannot serve as a 
sufficient predicate upon which to find his claim for service 
connection to be well grounded.  See Heuer v. Brown, 7 
Vet.App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993)).

B. Residuals of Injury to the Right Knee

Similarly, the veteran has alleged that he sustained an 
injury to his right knee while in service and that he still 
suffers with knee problems today.  Again, his service medical 
records are devoid of evidence of complaint, diagnosis or 
treatment of a right knee injury while in service.  His 
separation examination found his knees to be normal.

The veterans VA examination in July 1997 revealed that the 
veterans right knee was swollen and that he had a 5 cm 
longitudinal scar medial to the patella, well healed and 
apparently non-tender.  The examiner diagnosed the veteran 
with degenerative arthritis in the right knee with medial 
joint space obliteration.  A x-ray taken at the time found 
moderate to severe degenerative change of the right knee 
with medical joint space obliteration and some associated 
sclerosis.  Some spurring is also seen from the superior 
aspect of the patella.  A x-ray taken in March of 1997 made 
similar findings of degenerative change in the medial 
compartment and patellofemoral compartments.

The veteran has also been followed by private physicians for 
his right knee injury.  In December 1981, the veteran 
underwent a right knee arthroscopy after he slipped and 
twisted his knee.  The veteran had torn a medial meniscus in 
his right knee.  Dr. Daly noted that the veteran had problems 
with his right knee due to arthritis and the 


recurrent effusions in May 1996.  An X-ray taken then found 
degenerative changes, probably effusion, and osteopenia.

The Board recognizes that the veteran suffers with a right 
knee injury at this time.  However, there is no evidence to 
establish that the veterans current disorder is related to 
his time in service.  There is no evidence relating his 
current disorder to anything that happened in service.  The 
veteran himself has asserted that the current disorder is 
related to injuries sustain in service, but, as mentioned 
above, he is not qualified to provide medical evidence of 
causation.  See Espiritu.

Conclusion

The veteran has not submitted evidence to establish that his 
claim of entitlement to service connection is well grounded.  
As such, the Board must deny the claims.  The Board 
recognizes that this appeal is being disposed of in a manner 
that differs from that used by the RO. The RO denied the 
veteran's claim on the merits, while the Board has concluded 
that the claim is not well grounded.  However, when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the appellant solely 
from the omission of the well- grounded-claim analysis. 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application, pursuant to 38 U.S.C.A. § 5103(a) (West 1991). 
See Robinette v. Brown, 8 Vet. App. at 77-78.




ORDER

The claims of entitlement to service connection for bipolar 
disorder and residuals of a right knee injury are denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
